Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/720,688 filed on 29 September 2017. The response filed 21 April 2021 amends claims 1, 10, and 16, cancels claims 6, 14, and 20, adds claim 22, and presents arguments is hereby acknowledged. 	Claims 1-5, 7-13, 15-19, 21, and 22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 21 April 2021 has been entered.

Response to Arguments
The response filed 21 April 2021 addresses the 35 U.S.C. 112 rejections made on the 26 January 2021 Final Rejection. Applicant arguments and amendments have been fully considered and found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 10, and 16
On pages 16-20 of the response filed 21 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 January 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 16-17, Applicant argues that Allen of the Nidamanuri/Allen system is not in a similar field of endeavor. Applicant argues that Allen pertains specifically to “an authentication application programming interface (“API”) capable of shifting fraud liability away from a merchant based upon a variety of factors [, since] where a fraudulent transaction is conducted online, merchants (as opposed to transaction account issuers) usually bear the expense of the fraudulent transaction. Further, Applicant argues that the claimed invention does not discuss, contemplate, or pertain in any manner to liability, let alone the shifting of fraud liability. Even further, Applicant argues that Allen would teach away from the claimed solution because preventing a fraudulent transaction is based on a fraudulent transaction having taken place, while the claimed solution is aimed at preventing fraud. 	Examiner respectfully disagrees and finds this argument unpersuasive. The 
On pages 17-20, Applicant argues that the Nidamanuri/Allen system fails to teach or suggest “wherein the retrieval preference data comprises additional rule(s) for retrieving the requested data in accordance with the data retrieval request, the additional rule(s) comprising a directive to overrule and/or replace one or more of the data retrieval rules with at least one of the additional rule(s).” Applicant argues that Nidamanuri’s expected cardholder behavior does not teach “the additional rule(s) comprising a directive to overrule and/or replace one or more of the data retrieval rules with at least one of the additional rule.”

Dependent Claims 2-5, 7-9, 11-13, 15, 17-19, 21, and 22
On page 20 of the response filed 21 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 January 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive-in-part. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claim 22
On page 20 of the response filed 21 April 2021, Applicant respectfully requests entry and full consideration of Claim 22. Examiner acknowledges this request and will now consider newly added claim 22.

Claim Interpretation
Claim 1 recites “a processing device.” For the purpose of examination, Examiner will interpret the processing device to mean a processor or CPU, as discussed in specification paragraph 0026.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0124570 A1 to Nidamanuri et al and US Patent 8,930,274 B1 to Brickell et al.
Regarding Claim 1, Nidamanuri discloses a processing device for detecting and addressing anomalies in data retrieval requests (FIG. 1, 0026, 0033, and 0060 provides for processor 820 of issuer 140, i.e. a processing device, for detecting and addressing potential fraud/anomalies in financial transaction processing requests/data retrieval requests), the processing device being part of a first entity computing system and coupled to a memory storing computer-executable instructions (FIG. 8, 0026, and 0060 provides for processor 820 being part of one or more financial transaction processing computing devices of an issuer 140, i.e. a first entity computing system, wherein processor 820 is coupled to memory 810), the computer-executable instructions when (FIG. 1 and 0024-0026 provides for issuer 140 receives, from merchant 120 via payment processing network 110, a payment authorization request);  	extract profile identity data (0024-0025 and 0031 provides for issuer 140 extracts account information, such as cardholder account), at least one data retrieval parameter (0024-0025 and 0031 provides for issuer 140 extracts the amount of the purchase) and request type data from the data retrieval request (0024-0025, 0031, and 0033 provides for issuer 140 extracts financial transaction elements/factors, such as the type of product, from the payment authorization request);  	retrieve, from a data retrieval rule data source accessible by the processing device, data retrieval rules based on the profile identity data and the request type data (0031, 0033, 0044-0045, and 0060 provides for retrieve, from rule generator device 230 accessible by processor 820, parameters/data retrieval rules, wherein the parameters are based on account information, such as cardholder account, and financial transaction elements/factors, such as the type of product), the data retrieval rules comprising an indication that the requested data is to be retrieved automatically (0027, 0031, and 0033 provides for parameters comprises a transaction score, i.e. an indication, that funds are automatically approved to be withdrawn);  	retrieve, from a request history data source accessible by the processing device, historical retrieval request data associated with the second entity computing system (0031, 0036, 0044-0045, and 0060 provides for retrieve, from memory device 250 accessible by processor 820, non-monetary (NMON) messages/historical retrieval request data, wherein the NMON messages update a financial transaction element, like  previous transactions with a merchant/second entity computing system), the historical retrieval request data comprising at least one prior data retrieval request comprising the profile identity data (0028 and 0036 provides for the NMON message comprise at least one prior case action related to a cardholder account/profile identity data);  	determine whether the data retrieval request comprises at least one request anomaly based on the historical retrieval request data (0030, 0033, and 0036 provides for determine whether the financial transaction processing requests comprise a high likelihood of fraud, i.e. at least one request anomaly, based on the updated parameters indicated by the NMON messages/historical retrieval request data);  	in response to determining that the data retrieval request comprises at least one request anomaly:  		generate alert data comprising a request to proceed with retrieval of the requested data in accordance with the data retrieval request (0025, 0030, 0034-0035, provides for generate a text message/email, i.e. alert data, comprising a request to confirm/decline with the financial transaction in accordance with payment authorization request), and  		transmit the alert data for receipt by a computing device (0035 and 0059 provides for transmit the text message/email, i.e. alert data, wherein text messages and email are implicitly received on computing devices, such as a mobile telephone); and  	receive reply data responsive to the alert data (0035 provides for receive confirm/decline responsive to the text message/email), (0026-0027, 0033, 0042, 0060 provides for issuer 140 retrieves and transmits to merchant 120, the requested funds/data, such as cardholder's available credit line or account balance is decreased, automatically if processor 820 determines that there is a low likelihood of fraud, i.e. no said at least one request anomaly);  	wherein the data retrieval rules comprise retrieval preference data (0030-0031 and 0060 provides for wherein the parameters comprise one or more boundaries or thresholds of expected cardholder behavior); and  	wherein the retrieval preference data comprises additional rule(s) for retrieving the requested data in accordance with the data retrieval request (0026-0027 and 0031 provides for wherein the one or more boundaries or thresholds comprises multiple/additional rules, i.e. boundaries, for authorizing/retrieving the financial transaction in accordance with the payment authorization request) 	Nidamanuri doesn’t explicitly disclose wherein the network is a secure network; wherein the alert data is transmitted via another secure network; wherein the reply data is received from the computing device via the another secure network; and wherein the additional rule(s) comprising a directive to overrule and/or replace one or more of the data retrieval rules with at least one of the additional rule(s). 	Brickell, in a similar field of endeavor, discloses wherein a network is a secure (FIG. 1 and col. 4 lines 22-32 provides for the network between an acquirer system 150 and an issuer system 160 is a VPN network, wherein a virtual private network is secure); 	wherein alert data is transmitted via another secure network (FIG. 1, col. 4 lines 8-15, and col. 5 lines 55-65 provides for wherein a request for a payment processing response/alert data is transmitted via a secure communication channel, another more network 140); and 	wherein reply data is received from a computing device via the another secure network (FIG. 1, col. 4 lines 8-15, and provides for wherein a payment processing response/reply data is received from user device 120 via the secure communication channel, another more network 140); and  	wherein additional rule(s) comprising a directive to overrule and/or replace one or more of the data retrieval rules with at least one of the additional rule(s) (FIG. 6 block and col. 17 lines 11-15 provides for wherein user-defined rules/additional rules comprise a directive/application to modify/replace default rules, i.e. one or more data retrieval rules, with the user-defined rules). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Brickell for managing payment transaction in a secure manner. The secure connections of Brickell, when implemented with the financial transaction confirmations of the Nidamanuri system, will allow one of ordinary skill in the art to communicate with consumers securely. One of ordinary skill in the art would be motivated to utilize the secure connections of Brickell with the financial transaction confirmations of the Nidamanuri 
Regarding Claim 2, the Nidamanuri/Brickell system discloses the processing device of claim 1, wherein the computer-executable instructions when executed by the processing device further cause the processing device to:  	when the reply data comprises request approval data (Nidamanuri, 0035 provides for receive confirm/verify a transaction is legitimate or illegitimate):  		retrieve, from another data source accessible to the processing device, the requested data in accordance with the data retrieval request (Nidamanuri, FIG. 1, 0026, and 0060 provides for retrieve, from acquirer 130 accessible to processor 820, the requested confirmation that the account balance is in good standing, in according the with request for payment authorization), and  		transmit, via the secure network (Brickell, FIG. 1 and col. 4 lines 22-32 provides for the network between an acquirer system 150 and an issuer system 160 is a VPN network), the requested data for receipt by the second entity computing system (Nidamanuri, 0027 and 0033 provides for issuer 140 transmits the requested funds/data, such as cardholder's available credit line or account balance, for receipt by merchant 120). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Brickell for 
Regarding Claim 3, the Nidamanuri/Brickell system discloses the processing device of claim 2, wherein the computer-executable instructions when executed by the processing device further cause the processing device to:  	after the transmission of the requested data for receipt by the second entity computing system:  		determine a state of the another data source, wherein the state comprises an indication that the requested data is no longer stored at the another data source (Nidamanuri, FIG. 1, 0021, and 0026-0027 provides for after transmission of funds, the issuer 140 determines the account balance of the acquirer 130/the another data source, wherein the account balance comprises an indication that the account is has a decrease in balance)
Regarding Claim 4, the Nidamanuri/Brickell system discloses the processing device of claim 1, wherein the reply data comprises request denial data (Nidamanuri, 0027 provides for the reply is a decline).
Regarding Claim 8, the Nidamanuri/Brickell system discloses the processing device of claim 1, wherein the secure network includes a payment network (Nidamanuri, FIG. 1 and 0020 provides for a payment processing network 110).
Regarding Claim 9, the Nidamanuri/Brickell system discloses the processing device of claim 1, wherein the computing device comprises a mobile computing device (Brickell, FIG. 1, computing device 120). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Brickell for explicitly disclosing a computing device for a user. The computing device of Brickell, when implemented with the financial transaction confirmations of the Nidamanuri system, will allow one of ordinary skill in the art to communicate with consumers securely. One of ordinary skill in the art would be motivated to utilize the computing device of Brickell with the financial transaction confirmations of the Nidamanuri system in order to approve flagged actions with a client user. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the computing device of Brickell with the financial transaction confirmations of the Nidamanuri system for the desirable purpose of confirming transactions through a secure interface with a consumer’s device.
Regarding Claim 10
Regarding Claim 11, similar rejection where the processing device of claim 2 teaches the non-transitory computer-readable medium of claim 11.
Regarding Claim 12, similar rejection where the processing device of claim 4 teaches the non-transitory computer-readable medium of claim 12.
Regarding Claim 16, similar rejection where the processing device of claim 1 teaches the method of claim 16.
Regarding Claim 17, similar rejection where the processing device of claim 2 teaches the method of claim 17.
Regarding Claim 18, similar rejection where the processing device of claim 4 teaches the method of claim 18.
Regarding Claim 22, the Nidamanuri/Brickell system discloses the processing device of claim 1, wherein:  	the data retrieval request comprises the profile identity data (Nidamanuri, 0024-0025 and 0031 provides for account information, such as cardholder account), the at least one data retrieval parameter (Nidamanuri, 0024-0025 and 0031 provides for 0024-0025 and 0031 provides for the amount of the purchase), and the request type data (Nidamanuri, 0024-0025, 0031, and 0033 provides for financial transaction elements/factors, such as the type of product); and  	the computer-executable instructions when executed by the processing device further cause the processing device to obtain the profile identity data (Nidamanuri, 0024-0025 and 0031 provides for account information, such as cardholder account), the at least one data retrieval parameter (Nidamanuri, 0024-0025 and 0031 provides for 0024-0025 and 0031 provides for the amount of the purchase), and the request type (Nidamanuri, 0024-0025, 0031, and 0033 provides for financial transaction elements/factors, such as the type of product).

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Nidamanuri/Brickell system as applied to claims 1, 10, and 16 above, and further in view of US PGPUB 2011/0251951 A1 to Kilkowitz et al.
Regarding Claim 5, the Nidamanuri/Brickell system discloses the processing device of claim 1. 	The Nidamanuri/Brickell system doesn’t explicitly disclose analyze statistical variation between the historical retrieval request data and the at least one data retrieval parameter. 	Kilkowitz, in a similar field of endeavor, discloses analyze statistical variation between a historical retrieval request data and at least one data retrieval parameter (0028, 0054, and 0063 provides for building a statistical model that determines regular behavior from previous payment transaction and a current financial transaction data).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Kilkowitz for building statistical models to determine deviations from a pattern. The statistical models of Kilkowitz, when implemented with the financial transaction confirmations of the Nidamanuri/Brickell system, will allow one of ordinary skill in the art to monitor financial transactions and determine a pattern that is representative of a specific user. One of ordinary skill in the art would be motivated to utilize the statistical models of Kilkowitz with the financial transaction confirmations of the Nidamanuri/Brickell system in order to  
Regarding Claim 13, similar rejection where the processing device of claim 5 teaches the non-transitory computer-readable medium of claim 13.
Regarding Claim 19, similar rejection where the processing device of claim 5 teaches the method of claim 19.

Claims 7, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Nidamanuri/Brickell system as applied to claims 1, 10, and 16 above, and further in view of US PGPUB 2013/0304639 A1 to Acsay et al.
Regarding Claim 7, the Nidamanuri/Brickell system discloses the processing device of claim 1, wherein:  	the data retrieval request is in respect of payment associated with the second entity computing system (Nidamanuri, 0024-0025 provides for the financial transaction request is in respect of a purchase amount associated with merchant 120);  	the request type data comprises an indication of an account type (Nidamanuri, 0027 provides for different types, i.e. credit card or debit card);  	the at least one data retrieval parameter comprises a payment amount (Nidamanuri, 0024-0025 provides for a purchase amount); and  	the at least one prior data retrieval request comprises at least one prior (Nidamanuri, 0028 and 0031-0032 provides for previous financial transactions associated with merchant 120). 	The Nidamanuri/Brickell system doesn’t explicitly disclose wherein the payment is the payment of an invoice; wherein the account type is an account type of the invoice; and wherein the at least one prior transaction comprises at least one prior invoice. 	Acsay, in a similar field of endeavor, discloses wherein the payment is the payment of an invoice (0064 provides for payment for an invoice); 	wherein the account type is an account type of the invoice (0105 provides for invoice type); and 	wherein the at least one prior transaction comprises at least one prior invoice (0105 provides for searching a database of invoices). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Acsay for identifying discrepancies between rated and actual invoices. The invoices of Acsay, when implemented with the financial transaction confirmations of the Nidamanuri/Brickell system, will allow one of ordinary skill in the art to monitor financial transactions as they relate to invoices. One of ordinary skill in the art would be motivated to utilize the invoices of Acsay with the financial transaction confirmations of the Nidamanuri/Brickell system in order to flag transactions of invoices that may differ from characteristics of an expected invoice. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the invoices of Acsay with the financial transaction confirmations of 
Regarding Claim 15, similar rejection where the processing device of claim 7 teaches the non-transitory computer-readable medium of claim 15.
Regarding Claim 21, similar rejection where the processing device of claim 7 teaches the method of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2008/0077514 A1 to Hart discloses performing financial transactions based on rules.
US PGPUB 2015/0278814 A1 to Jaffe discloses existing communications for electronic transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459